NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

CHARLENE MARIE DURYEA,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case Nos.    2D17-4314
                                         )                 2D17-4422
KEITH ROBERT BONO,                       )
                                         )    CONSOLIDATED
             Appellee.                   )
                                         )

Opinion filed July 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Sarasota County; Stephen M. Walker,
Judge.

Elizabeth S. Wheeler of Berg &
Wheeler, P.A., Brandon, for Appellant.

Andrea Black of Andrea Black,
P.A., Orlando, for Appellee.



ROTHSTEIN-YOUAKIM, Judge.

             In this consolidated appeal, the Mother challenges a Temporary Order for

Timesharing, rendered on October 27, 2017 (case no. 2D17-4314), and an Amendment

to Temporary Order for Timesharing, rendered on November 2, 2017 (case no. 2D17-

4422).
              We affirm the October 27, 2017, order without comment. However, the

November 2, 2017, order was rendered after the notice of appeal in case number 2D17-

4314 had been filed. The November 2, 2017, order modified a substantive provision of

the October 27, 2017, order and is, therefore, a nullity. See Haines v. State, 805 So. 2d
972, 973 (Fla. 2d DCA 2001) (trial court lacked jurisdiction to enter amended order

elaborating on original order while appeal was pending; therefore amended order was a

nullity): Albertson's Inc. v. Ferrell, 647 So. 2d 242, 242 (Fla. 1st DCA 1994) (holding that

amended order making more than clerical corrections was a nullity when it was entered

after notice of appeal of the original order). The Father concedes error. Accordingly,

we remand with directions to vacate the November 2, 2017, order. See Schaeffer v.

State, 995 So. 2d 518, 518 (Fla. 2d DCA 2008) (affirming original order but remanding

with directions to vacate amended order "as it was entered without jurisdiction").

              Because of the time-sensitive nature of the proceedings below, no motion

for rehearing will be considered. The clerk of this court is directed to immediately issue

the mandate so that the trial court may enter a final order in this matter.

              Affirmed; remanded.


LaROSE, C.J., and BADALAMENTI, J., Concur.




                                            -2-